Citation Nr: 1421350	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as chronic obstructive pulmonary disease (COPD)), to include as due to herbicide exposure and as secondary to service-connected retroperitoneal fibrosis.

2.  Whether the reduction in the rating for service-connected residuals of head concussion with laceration at the occipital region with distortion of the floor of the left orbit (referred to hereinafter as "residuals of a head injury") from 50 percent to 10 percent effective March 1, 2010, was proper.

3.  Entitlement to a rating in excess of 50 percent for service-connected residuals of a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  This included service in the Republic of Vietnam (RVN), for which he received a Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA).  The Regional Office (RO) in St. Petersburg, Florida, issued a rating decision in December 2007 which denied service connection for COPD.  A September 2009 rating decision by the Veteran's home RO in Louisville, Kentucky, continued this denial and found that new and material evidence had not been received to reopen service connection for lumbar spine degenerative disc disease (DDD).  Finally, a December 2009 rating decision by this RO reduced the rating for service-connected residuals of a head injury from 50 percent to 10 percent effective March 1, 2010.

In September 2011, the Veteran testified regarding this matter before the undersigned Veterans Law Judge (VLJ) of the Board at a videoconference hearing.  The Board first considered this matter in a July 2012 decision.  It was determined therein that new and material evidence had been received to reopen service connection for lumbar spine DDD.  Service connection for lumbar spine DDD then was remanded for additional development-as was the recharacterized issue of service connection for a respiratory disorder, claimed as COPD, and the rating, to include propriety of the reduction, for residuals of a head injury.  Following the additional development, the Appeals Management Center (AMC) granted service connection for lumbar spine DDD in an April 2013 rating decision.  The benefit sought was granted, in other words.  That issue thus no longer is part of this matter.

The AMC contrastingly issued an April 2013 supplemental statement of the case continuing the adverse determinations with respect to the remaining issues comprising this matter.  For the sake of simplicity, the Board has now separated the residuals of a head injury issue into an issue concerning the propriety of the reduction and another concerning the proper rating.  The following decisions are made with respect to these separated issues based on review of the Veteran's paper and electronic file claims files.  This review shows that adjudication of service connection for a respiratory disorder still cannot be undertaken.  Accordingly, that issue once again is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The rating reduction for service-connected residuals of a head injury did not comport with an applicable regulation regarding predetermination hearings.

2.  No separate rating is merited for the Veteran's service-connected residuals of a head injury, and they are not so severe as to merit the assignment of a level 3 or total level under any facet of the table for rating residuals of a traumatic brain injury (TBI).


CONCLUSIONS OF LAW

1.  The reduction in the rating for service-connected residuals of a head injury from 50 percent to 10 percent effective March 1, 2010, was improper and is void ab initio.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).

2.  The criteria for a rating in excess of the restored 50 percent rating for service-connected residuals of a head injury have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.21, 4.27, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Codes 9304, 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the duties to notify and to assist claimants must be addressed.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary with respect to the reduction in the rating for service-connected residuals of a head injury issue.  The benefit sought for this issue, holding the reduction void and restoring the previous higher rating, is granted herein.  It follows that all errors committed with respect to the duty to notify (at least pursuant to the laws and regulation cited above), the duty to assist, or both were harmless.  Discussion of these duties is necessary with respect to the issue of an increased rating for service-connected residuals of a head injury.  The benefit sought for this issue, contrary to the reduction issue, is denied herein.

VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that which VA will try to obtain, and that which the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to increased ratings, generic rather than specific notification of the evidence needed for substantiation must be provided.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Information on how ratings and effective dates are assigned also must be provided.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice concerning notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  None is found.  An April 2009 letter contained information regarding the criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  It was sent both to him and his representative.  This was prior to the December 2009 rating decision, which constitutes the initial adjudication.  A May 2010 letter, though subsequent to this rating decision, further went above and beyond by repeating all of the aforementioned.

With respect to the duty to assist, as suggested by the duty to notify, there is a requirement to aid the claimant in obtaining relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  A VA medical examination of the claimant further must be provided or a VA medical opinion concerning the claimant obtained when doing so is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the context of an increased rating, a medical examination is necessary when there is no other evidence showing the current severity of a service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).

The Veteran's VA treatment records and Social Security Administration (SSA) records have been obtained.  The most recent VA treatment records were obtained as a result of the Board's July 2012 remand.  No private treatment records have been obtained because the Veteran did not identify and authorize the release of any.  He instead submitted some on his own behalf.  VA medical examinations that briefly touch upon residuals of a head injury have been conducted, but VA medical examinations specific to this service-connected disability were conducted in June 2009 and October 2012.  This latter examination was in compliance with the Board's remand.  To the extent any claims file was not reviewed at either examination, there is no prejudice because the Veteran gave an account of his relevant medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed and assessed at each examination.  They, in sum, each have provided sufficient detail for adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance is required.  The duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's July 2012 remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note are the duties of the VLJ in conducting the September 2011 hearing.  The VLJ must both fully explain the issue(s) on appeal and suggest the submission of outstanding evidence.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the hearing, the undersigned VLJ stated the issues comprising this matter.  The criteria for establishing an increased rating for service-connected residuals of a head injury later were discussed by this VLJ.  It indeed was noted that the current severity was of primary import.  Information was elicited from the Veteran by his representative concerning this severity as signified by his symptoms and their impact on his functioning.  The VLJ did not suggest the submission of outstanding evidence.  However, none was identified specific to the aforementioned disability or generally.  The Veteran's representative questioned him about where he has received and receives treatment, but the response was that all records thereof were either unavailable or already associated with the claims file.

II.  Reduction

Where a reduction in the rating for a service-connected disability would not result in a decrease or discontinuance of compensation payments, there are no procedural requirements.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29-97 (Aug. 1997).  Where a rating reduction is considered warranted and the lower rating would result in a decrease or discontinuance of compensation payments, proper procedure begins with the issuance of a rating decision proposing the reduction and setting forth the evidence and reasons for it.  38 C.F.R. § 3.105(e).  The Veteran must be notified in this regard in writing.  Id.  He also must be notified that he has 60 days to present additional evidence showing that the rating should not be reduced.  Id.  
Finally, the Veteran must be notified that he has 30 days to request a predetermination hearing.  38 U.S.C.A. § 3.105(i)(1).  The rating shall be continued pending a final rating decision if there is such a timely request.  Id.  The final rating decision shall be issued either after the hearing, with consideration of all the evidence as well as the testimony provided, or after the Veteran fails without good cause to appear for the hearing, with consideration of all the evidence.  38 C.F.R. § 3.105(i)(2).  It once again must set forth this evidence and the reasons if a reduction still is considered warranted.  Id.  

The rating for a service-connected disability cannot be reduced unless improvement is established.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings in effect less than five years, general improvement is all that is required.  38 C.F.R. § 3.344(c).  For ratings that have been in effect for five years or more, there must be sustained material improvement.  38 C.F.R. §§ 3.344(a-b).  An actual change in the disability accordingly always is necessary.  Brown v. Brown, 5 Vet. App. 413 (1993).  This change must be in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Medical and non-medical indicators of such a change may be considered.  Faust v. West, 13 Vet. App. 342 (2000).  Comparison of VA medical examinations is essential.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those forming the basis of a reduction must be thorough.  Faust, 13 Vet. App. at 342; Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Evidence other than examinations also is for consideration.  That includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The general regulations governing ratings (set forth below) are applicable to reductions as well as increases.  Brown, 5 Vet. App. at 413.  They accordingly must be taken into account in addition to the aforementioned laws and regulations.  Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  Reduction of a rating generally is void ab initio where this is not done.  Greyzck v. West, 12 Vet. App. 288 (1999); Brown, 5 Vet. App. at 413; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Indeed, few exceptions exist.  One is when the only failure is a mere miscalculation of the effective date for a reduction.  VAOPGCPREC 31-97 (Aug. 1997).

Here, restoration of the 50 percent rating for the Veteran's service-connected residuals of a head injury effective March 1, 2010, is warranted.  The reduction of this rating to 10 percent effective as of the aforementioned date indeed is void ab initio because it was improper.  All pertinent laws and regulations were not followed.  In particular, proper procedure was not followed in effectuating the reduction.  It therefore is unnecessary to consider whether the improvement or sustained material improvement standard applies and whether or not the VA medical examinations as well as the other evidence show that the appropriate standard has been met such that the Veteran is better able to function under the ordinary conditions of life and work.

The Louisville RO proposed to reduce the rating for the Veteran's service-connected residuals of a head injury from 50 percent to 10 percent in a July 2008 rating decision.  The ratings for his other service-connected disabilities were not increased at that time.  Further, no new rating was assigned because no disability was service-connected at that time.  The end result of the rating decision, provided that the reduction ultimately occur, thus decreased overall compensation payments from 60 percent to 20 percent.  This decrease signaled that proper procedure was necessary.  The RO sent the Veteran a copy of the rating decision later in July 2008.  A letter also was sent informing him of his right to submit evidence and his right to request a hearing.  He timely exercised this latter right within 30 days.  Specifically, the Veteran indicated that he did not want any decree to take effect until after a hearing.  His representative confirmed in a contemporaneous statement that he desired a hearing prior to effectuation of the reduction.

In August 2008, the Veteran and his representative were advised via letter that the predetermination hearing had been scheduled for September 2008.  There is no indication that this hearing ever was held.  Indeed, no mention of the hearing occurs in the paper and electronic claims file after the aforementioned letter.  The AMC, upon seeking additional information regarding the hearing pursuant to the Board's July 2012 remand, issued a Memorandum of Clarification in July 2012.  The only new information contained therein was from VA's Modern Award Processing - Development (MAP-D) system.  A November 2008 note showed that the claims file was with the hearing team.  A March 2009 note showed that no action was needed due to "awaiting a hearing."  The aforementioned memorandum accordingly concluded that there is nothing establishing that the hearing was held.

The Veteran, in sum, timely requested a predetermination hearing which never occurred.  Nothing suggests that he failed to appear without good cause for the hearing as originally scheduled in September 2008.  That the hearing did not occur then cannot be attributed to him, in other words.  It is unknown why it did not occur thereafter, as MAP-D suggests it was rescheduled.  In any event, the claims file somehow ended up before a Rating Veterans Service Representative (RVSR).  The RVSR issued the December 2009 final rating decision implementing the reduction.  Yet, it is reiterated that the final rating decision shall not be issued, and the established rating consequently shall be continued, until after the predetermination hearing.  As there was no such hearing here, there should not have been a final rating decision.

III.  Increased Rating

A.  Schedular

Ratings represent the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 4.124a addresses neurological and convulsive disorders.  It includes Diagnostic Code 8045 for residuals of a TBI.  38 C.F.R. § 4.130 addresses mental disorders.  It includes Diagnostic Code 9304 for dementia due to head trauma.  The Veteran's residuals of a head injury have been rated under Diagnostic Code 8045-9304.  Hyphenated Diagnostic Codes signify that the rating for a disability is based upon the criteria for another disability.  38 C.F.R. § 4.27.  The Diagnostic Code for the disability is before the hyphen.  The Diagnostic Code for the other disability is after the hyphen.

Effective October 23, 2008, Diagnostic Code 8045 was revised.  Review under the new version can be requested even if there has been no worsening of the disability rated under this Diagnostic Code.  Note (5).  The request will be considered an increased rating claim for the purpose of assigning an effective date.  Id.  The effective date of an increase based on the new version cannot be earlier than October 23, 2008, however.  Id.  The Veteran was informed of this via a March 2009 letter.  He requested review under the new version.  Under it, there are three main areas of dysfunction that may result from a TBI.

Cognitive impairment is decreased memory, concentration, attention, and executive functions.  Executive functions include goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing non-productive actions.  There also is emotional/behavioral and physical impairment.  Physical impairment includes, but is not limited to, motor and sensory problems whether pain or otherwise of the extremities and face, visual problems, hearing loss and tinnitus, loss of sense of smell and taste, seizures, problems with gait, coordination, and balance, speech and other communication difficulties like aphasia and related disorders as well as dysarthria, neurogenic bladder, neurogenic bowel, cranial nerve problems, autonomic nerve problems, and endocrine problems.

Each physically impairing condition is to be rated under the most appropriate Diagnostic Code.  When a mental disorder has been diagnosed, it is to be rated under the General Rating Formula for Mental Disorders (General Rating Formula).  When there is no diagnosis, emotional/behavior impairment is to be rated based on the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified (Table).  Cognitive impairment and subjective symptoms also are rated based on the Table.  The exception is that any diagnosed cognitively impairing condition, even if based on such symptoms, is to be rated under the most appropriate Diagnostic Code.  Examples include migraine headaches and Meniere's disease.  Special monthly compensation (SMC) finally must be considered.  Examples include the loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, and being housebound.  Pyramiding, considering the same signs and symptoms under two or more Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.

Diagnostic Code 9304, like most other Diagnostic Codes for mental disorders, is rated based on the General Rating Formula.  A 70 percent rating, the next highest after 50 percent, is assigned for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood.  Symptoms of such include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.

The maximum 100 percent rating is assigned for total occupational and social impairment.  Symptoms of such include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  The listed symptoms are not exhaustive, but rather serve as examples that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some be found to assign a particular rating.  Id.; 38 C.F.R. § 4.21.  The Global Assessment of Functioning (GAF) score similarly is a scale of functioning on a hypothetical continuum.  Richard v. Brown, 9 Vet. App. 266 (1996).  Specification of the level of impairment by GAF score, though useful, is not dispositive.  VAOPGCPREC 10-95 (Mar. 31, 1995).  

As set forth in the Table, there are 10 facets of a TBI.  Not every facet has every level of impairment, which are a low of 0, 1, 2, 3, and a high of total.  The maximum rating of 100 percent is assigned if total is the level for one or more facets.  If not, the rating is assigned based on the highest facet.  Level 3, the only one that equates with a rating of higher than 50 percent, warrants a 70 percent rating.  The symptoms listed, like with the General Rating Formula, are merely examples.  Note (2).  They need not be present, in other words, before a particular rating is assigned.  Id.  Pyramiding between conditions rated pursuant to the Table and those rated pursuant to another Diagnostic Code is to be avoided.  Note (1).  If signs and symptoms of two or more conditions cannot be separated, only one rating is assigned under whichever source best assesses the impairment due to them.

Level 3 under the memory, attention, concentration, and executive functions facet is assigned for objective evidence on testing of moderate impairment resulting in moderate functional impairment.  The total level is for when there is objective evidence on testing of severe impairment resulting in severe functional impairment.  Under the judgment facet, level 3 is for moderately severe impairment where there is an occasional inability to identify, understand, and weigh the alternative, understand the consequences of choices, and make a reasonable decision for even routine and familiar decisions.  The total level is assigned for severe impairment where there usually is this inability.  An example is being unable to determine the appropriate clothing for current weather conditions or to judge when to avoid dangerous situations or activities.  Level 3 under the social interaction facet is for inappropriateness most or all of the time.  There is no total level.  Per the orientation facet, often being disoriented to two or more aspects (person, time, place, situation) is assigned a level 3 while consistently being so disoriented is assigned a total level.  

According to the motor activity (with intact motor and sensory system) facet, level 3 is for moderate decrease due to apraxia while the total level is assigned for a severe decrease due to apraxia.  Level 3 under the visual spatial orientation facet is for moderately severe impairment like getting lost even in familiar surroundings and being unable to use assistive devices such as a global positioning system (GPS).  The total level is for severe impairment like perhaps being unable to touch or name own body parts when asked, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.  Under the subjective symptoms facet, there is no level 3 or total level.  There similarly is no level 3 under the consciousness facet.  The total level is assigned for a persistently altered state of consciousness, however.  Examples include a vegetative state, a minimally responsive state, and a coma.

Irritability, impulsivity, unpredictability, lack of motivation, verbal or physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability are considered neurobehavioral effects.  There is no total level under the neurobehavioral effects facet, but level 3 thereunder is assigned for one or more such effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  Level 3 under the communication facet is assigned for an inability to communicate by or to comprehend spoken language, written language, or both at least half of the time but not all of the time.  There may be reliance on gestures or other alternative modes of communication.  There will be the ability to communicate basic needs.  The total level is for the complete inability to communicate or to comprehend spoken language, written language, or both.  There will be the inability to communicate even basic needs.

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier that sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

Unfortunately, the Board finds that a rating in excess of 50 percent for service-connected residuals of a head injury is not warranted.  No separate rating under the most appropriate Diagnostic Code is merited for any physically impairing condition or diagnosed cognitively impairing condition.  No separate rating is merited pursuant to the General Rating Formula for any diagnosed mental disorder causing emotional/behavioral impairment.  Some of the aforementioned conditions exist, but each has been determined not to be associated with the Veteran's head injury.  None are residuals, in other words.  A rating therefore is possible only if the condition is separately service-connected.  SMC further is not applicable.  Few symptoms that are residuals of the Veteran's head injury exist.  Several facets of the Table thus are inapplicable.  Under applicable facets, none of the residual symptoms merit the assignment of even a level 3 much less a total level.

There is no indication that the Veteran has motor or sensory problems, lost his sense of smell or taste, seizures, speech and other communication difficulties like aphasia and related disorders or dysarthria, neurogenic bladder or bowel, cranial or autonomic nerve problems, or endocrine problems.  Neither he nor his representative has noted any of these difficulties and problems.  VA treatment records and the VA medical examinations additionally fail to mention them.  Such would be expected if they existed since the purpose of the examinations was to assess the Veteran's head injury residuals and the purpose of the records was to assess his overall health.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Often, the findings made rather indicate that there are none of the aforementioned difficulties or problems.  It was noted at the October 2012 examination that the Veteran's gait was slow.  It also was noted, as it has been in the aforementioned records, that he uses a cane.  However, this was not attributed to his head injury.  The same is true of balance issues noted at the June 2009 examination.  They instead were attributed to dizziness/vertigo which is discussed below.

In contrast, the Veteran has reported visual problems, hearing loss, and tinnitus.  He is a lay person because there is no indication that he has a medical background.  Lay persons are competent to report what they personally experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran accordingly is competent.  Factors to assess the credibility of competent lay reports include interest, inconsistency, facial implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None are significant, so the Veteran is credible.  Yet he testified that his visual problems are due to aging.  There is only scant mention of them in the VA treatment records and the VA medical examinations, and they never have been linked to his head injury.  His hearing loss and tinnitus, while diagnosed, finally also have not been linked to his head injury.  The opposite determination instead essentially was made at a November 2012 examination.  It indeed was noted that the Veteran reported onset a number of years after his service, when the head injury occurred.

The Veteran has reported occasional headaches and dizziness/vertigo.  He also has denied such, as noted the July 2012 Board remand.  His credibility thus is somewhat suspect due to inconsistency.  Even assuming the Veteran is credible as well as competent, no diagnosis of a related condition has been made.  Migraine headaches never have been diagnosed.  Neither has any other headache disorder.  Headache not otherwise specified (NOS) was diagnosed at an October 2012 VA medical examination.  Yet this diagnosis is not persuasive because it stands alone.  Further, it was determined in another contemporaneous examination that the Veteran's headaches were not related to his head injury.  That they began after he fell and sustained an intercurrent head injury in February 2008 was noted (this generally is true, though some prior complaints are documented).  Neither Meniere's disease nor any other dizziness/vertigo disorder ever has been diagnosed.  Further, it was determined at the aforementioned examination and at the June 2009 examination that the Veteran's dizziness/vertigo was unrelated to his head injury.  Noted in this regard was that it had begun only very recently, long after service when this injury took place, and was due one of many conditions other than this injury.

With respect to a mental disorder, the Louisville RO granted service connection for posttraumatic stress disorder (PTSD) and depressive disorder in a July 2010 rating decision.  A 70 percent rating was assigned pursuant to the General Rating Formula (under Diagnostic Code 9411) effective March 15, 2010.  The Veteran's psychiatric symptoms thus have been accounted for under a separate rating as of this date.  This includes his residual irritability and poor frustration tolerance found at the October 2012 VA medical examination.  These symptoms and any others cannot be reconsidered because doing so would be impermissible pyramiding.  Prior to March 15, 2010, they also cannot be considered.  Mood disorder was diagnosed at a March 2008 VA medical examination, but it was attributed to conditions other than the Veteran's head injury.  A June 2008 examination diagnosed major depressive disorder.  However, the conclusion was that it is less likely than not related to the Veteran's head injury.  Depression, instead of this injury, was noted to be his major limiting factor at the June 2009 examination.  VA treatment records finally contain a diagnosis of PTSD which was not attributed to this injury.

Next, SMC is not applicable.  There is no indication that the Veteran has lost the use of any extremity, that he has any sensory impairments or erectile dysfunction, that he needs aid and attendance, or that he is housebound.  Neither he nor his representative has contended this to be the case.  VA treatment records and the VA medical examinations, if anything, are to the contrary.  Many facets of the Table also are inapplicable.  To any extent the Veteran's headache and dizziness/vertigo is related to his head injury, these are subjective symptoms.  It is reiterated that there is no level 3 or total level for this facet.  The consciousness, orientation, visual spatial orientation, motor activity, and communication facets are inapplicable because the Veteran's head injury did not result in any deficiencies in these regards.  He clearly is conscious.  VA treatment records and the VA medical examinations show that he is fully oriented, has normal motor skills, and is able to interact with others via speech and writing.  So does the hearing.  Mention never has been made to him getting lost or having difficulty determining his location, whether in familiar or unfamiliar surroundings.

Regarding the judgment, social interaction, and neurobehavioral effects facets, there is substantial overlap with the diagnosed mental disorders.  A level 3 or total level would not be for assignment even if this were not true, however.  The Veteran's judgment has ranged from fair to good or within normal limits per the VA treatment records and VA medical examinations.  This is true despite the competent and credible reports of his wife B.L. that he gambles to excess.  He never has been dressed inappropriately.  Only occasionally inappropriate social interaction was found at the October 2012 examination.  There was none at that time or during any other examination.  VA treatment records show that the Veteran has shared appropriately.  This also is evident from his testimony.  Only occasional interference with but not preclusion of workplace and/or social interaction was found at the October 2012 examination.  No requirement for supervision was noted.  A lack of energy was noted at the June 2009 examination.  Poor energy, lack of interest, and irritability with associated kicking, throwing, yelling, and cussing were noted in VA treatment records, which include reports from B.L.  Yet no such tantrums occurred were reported with B.L. only.  The Veteran's mood often was pleasant and cooperative, as it was at the hearing.  

That leaves the memory, attention, concentration, and executive functions facet.  The Veteran has reported and testified concerning memory problems.  Specifically, he has reported having to write things down so he would not forget them and forgetting why he walked into a room.  He is competent in this regard for the aforementioned reason.  His credibility need not be addressed.  The Veteran's reports are subjective.  Level 3 or a total level requires, as set forth above, objective evidence of moderate and severe impairment resulting in moderate and severe functional impairment respectively.   At no point have the Veteran's reports been confirmed through testing or other objective means.  He generally performed within the average range or higher on all tests at the June 2008 VA medical examination.  Overall, no deficits were suggested by the results.  His subjective problems further were attributed to his diagnosed mental disorder as well as an overly negative perception of his abilities.  No problems were detected at the June 2009 examination.  The level 1 assigned at the October 2012 examinations signifies that there remained no proof of such problems.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each finding leading to the decision that an increased rating, whether achieved through a separate rating or otherwise, for the Veteran's service-connected residuals of a head injury is not warranted.  As discussed, however, the preponderance of the evidence is against a rating higher than the restored rating of 50 percent.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  Indeed, all indications are that he has few if any residuals of his head injury.  It was indicated at the June 2009 VA medical examination that none of his symptoms was likely related to this injury.  It similarly was indicated at the October 2012 examination that he essentially had recovered without residual (the noted irritability and poor frustration tolerance are addressed under a mental disorder).  A staged rating is not warranted because the discussion has revealed that the aforementioned conclusion based on the preponderance of the evidence applies to the entire timeframe on appeal.  In sum, the Veteran's claim is denied.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the Veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Neither the Veteran nor his representative has argued specifically for an extraschedular rating.  The Board finds that his service-connected residuals of a head injury disability picture is not unusual or exceptional because the schedular rating criteria set forth above reasonably describes it.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of any possible symptom associated with a TBI.  Indeed, rating is based upon the most appropriate Diagnostic Code for associated diagnosed conditions and otherwise is based upon a comprehensive table.  It is reiterated that all symptoms, not just those listed, are considered thereunder.  As such, the criteria account for the Veteran's symptoms of headaches and dizziness/vertigo (to the extent, if any, they are due to his head injury) and memory problems.  They also account for the resultant impact these symptoms have on him.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Even if an unusual or exceptional disability picture had been found, however, referral still would not be warranted because these factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Indeed, there is no indication that the Veteran has been hospitalized once, much less frequently, due to his head injury residuals.  The VA treatment records and the VA medical examinations do reveal a hospitalization for a head injury, but it was for the intercurrent head injury and not the one that occurred during service.  There also is no indication of marked interference with employment attributable to residuals of this in-service head injury.  The Veteran stopped working long before the timeframe on appeal.  He has indicated that this was due primarily to his back and a peripheral condition.  Even if he had been working, it is difficult to imagine him having to take time off more than occasionally for his head injury residuals.  That there are few, if any, such residuals is once again notable.

C.  Total Disability Rating Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if the issue is either expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has contended his service-connected residuals of a head injury are so severe that they render him unable either to secure or follow a substantially gainful occupation.  Nothing in the VA treatment records or the VA medical examinations can be considered to reasonably raise such a contention.  Work indeed cannot be prevented altogether since not even marked interference with the Veteran's ability to work was found above.  Although the Veteran has not been employed, it was opined at the October 2012 examination that he was capable of employment notwithstanding his head injury residuals.  Consideration of a TDIU as a component of this matter, in sum, is not warranted.


ORDER

The reduction to 10 percent being void, restoration of a 50 percent rating for service-connected residuals of a head injury is granted.  This restoration is effective March 1, 2010, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for service-connected residuals of a head injury is denied.

REMAND

Although the further delay entailed by a second remand is regrettable, it is reiterated that the Board cannot adjudicate the Veteran's entitlement to service connection for a respiratory disorder at this time.  More additional development is needed prior to adjudication by the Board to ensure that he is afforded every possible consideration.  The duty to assist indeed has not yet been satisfied.  Specifically, the duty to assist requires not only that a VA medical opinion be obtained when necessary but that any such opinion be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  The Board's July 2012 remand was drafted to satisfy the duty to assist.  Yet not even substantial compliance with it has been achieved.  Dyment, 13 Vet. App. at 141, aff'd, Dyment, 287 F.3d at 1377; Stegall, 11 Vet. App. at 268.

The only VA medical opinion, and indeed the only opinion, that had been rendered by July 2012 was by the examiner who conducted a VA medical examination in February 2008.  This examiner diagnosed the Veteran with pulmonary fibrosis and opined that it was not secondary to his service-connected retroperitoneal fibrosis.  The Board determined that this opinion concerned only the causation aspect and not the aggravation aspect of secondary service connection.  It further was determined that there was no opinion regarding direct service connection, or a relationship between the Veteran's service and his pulmonary fibrosis.  That an aspect for consideration is his presumable in-service herbicide exposure was recognized.  Indeed, the Veteran service in the RVN is sufficient in this regard.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).

In sum, the Board essentially previously determined that the February 2008 VA medical opinion was inadequate.  It did not address all applicable theories of entitlement, as is required.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  A new VA medical examination complete with VA medical opinion doing so therefore was directed.  COPD was diagnosed at this examination, which was conducted in August 2012.  The examiner, a nurse practitioner, opined that the Veteran's COPD was at least as likely as not incurred in or caused by his service.  Noted in this regard was that COPD has been linked to exposure to herbicides like Agent Orange.  The examiner also opined that the Veteran's COPD was not related to his service-connected retroperitoneal fibrosis.  It was noted in this regard that retroperitoneal fibrosis has no causal relationship with COPD.

The same deficiency previously identified with the February 2008 VA medical opinion unfortunately remains in the August 2012 opinion.  Not all applicable theories of entitlement were considered.  A relationship to in-service herbicide exposure was considered, but no other relationship to service was considered.  A causal relationship, but once again not an aggravation relationship, to service-connected retroperitoneal fibrosis was considered.  Another deficiency also exists.  Although not noted by the Board concerning the February 2008 incomplete VA medical opinion, little to no rationale was provided.  Mention simply was made of a "literature search."  Little to no rationale similarly was provided for the August 2012 opinion concerning a causal relationship.  A clear and fully articulated rationale, or logical and thorough explanation, is required.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Finally, the factual premises underlying a VA medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The August 2012 opinion concerning a relationship to in-service herbicide exposure is positive.  Service connection generally is granted in this situation.  However, this cannot be done here.  The scant rationale provided for the opinion reveals that the factual premise upon which this positive opinion is based is inaccurate.  VA specifically has determined that presumptive service connection based on a link to herbicide exposure is not warranted for respiratory disorder to include COPD as well as farmer's lung and wheeze or asthma.  79 Fed. Reg. 20,308 (Apr. 11, 2014).  Arrangements must be made for another VA medical opinion in light of all of the aforementioned persistent deficiencies.  Another VA medical examination is not necessary unless determined to be so by the physician who renders the opinion.

Accordingly, a REMAND is directed for the following:

1.  Arrange for an appropriate physician to review the paper and electronic claims files.  A report documenting this shall be placed in one of these files.  The physician shall determine whether or not another examination of the Veteran is necessary.  If so, arrangements shall be made for the physician to perform such and summarize it in the report.  The physician, in any event, shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each respiratory disorder the Veteran has (pulmonary fibrosis and COPD have been diagnosed by VA, but VA tests also have shown emphysema with chronic bronchitis) is related to his in-service herbicide exposure, is related to his service otherwise, was caused by his service-connected retroperitoneal fibrosis, or has been aggravated (permanently worsened beyond natural progression) by his service-connected retroperitoneal fibrosis.

A clear and full rationale (a logical and thorough explanation) must be provided for the opinion in the report.  This means that the basis or bases for it must be set forth.  As such, medical principles shall be discussed as they relate to the medical and lay (non-medical) evidence.  This evidence includes, but is not limited to, the Veteran's indications as recorded in VA as well as SSA treatment records of a significant smoking history and his diagnosis by VA of tobacco abuse disorder.  Please note that it is not sufficient to note simply that respiratory disorders other than cancers have not been associated with herbicide exposure.  Direct service connection indeed may still be established even though presumptive service connection cannot be established.  As such, an analysis particular to the Veteran is required.

If the opinion cannot be provided without speculation, the physician still shall provide a clear and full rationale in the report.  The basis or bases for why an opinion would require resort to speculation shall be set forth.  Options include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the physician.

2.  Next, readjudicate the claim for service connection for a respiratory disorder (claimed as chronic obstructive pulmonary disease (COPD)), to include as due to herbicide exposure and as secondary to service-connected retroperitoneal fibrosis.  Furnish him and his representative with a rating decision if the determination made is favorable.  If the determination is unfavorable, furnish them with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit sought. 38 C.F.R. § 3.655.  He is advised that he has the right to submit additional evidence and argument concerning this matter insofar as it has been remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


